 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE N. ALLEN,                                  Case No. 1:17-cv-00239-DAD-JDP

12                       Plaintiff,                     ORDER VACATING FINDINGS AND
                                                        RECOMMENDATIONS THAT PLAINTIFF’S
13           v.                                         SOCIAL SECURITY APPEAL BE
                                                        DISMISSED AS UNTIMELY
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17          Plaintiff, referred to herein as “claimant,” seeks judicial review of a final decision by the
18   Commissioner of Social Security concluding that he was erroneously paid $20,647 in Social
19   Security retirement benefits while he was a civil detainee held at state expense at the Coalinga
20   State Hospital. On October 26, 2018, the court issued findings and recommendations that this
21   appeal be dismissed as untimely. ECF No. 34. Those findings and recommendations were served
22   on claimant and contained notice that any objections thereto were to be filed within fourteen days
23   after service. Id. at 8. On November 7, 2018, claimant timely filed his objections. ECF No. 35.
24          In his objections, claimant argues that his appeal was not untimely, pointing to evidence
25   that he had been granted an extension of time by the Appeals Council. Specifically, claimant
26   references a letter from the Appeals Council dated December 8, 2017, granting plaintiff 60 days
27   to file a civil action. ECF No. 32 at 13-14.
28
                                                        1
 1          Even taking into account this letter—which does not appear in the Certified

 2   Administrative Record, ECF No. 13-1—claimant’s appeal remains presumptively untimely. The

 3   letter from the Appeals Council extending claimant’s time to file a civil action to review the

 4   Commissioner’s decision was dated December 8, 2017. ECF No. 32 at 13-14. Five days after the

 5   date of the notice—when receipt is presumed—was December 13, 2017, and 60 days thereafter—

 6   the deadline for commencing suit—was February 12, 2018.1 See 42 U.S.C. § 405(g); 20 C.F.R.

 7   § 422.210(c). Claimant did not file his complaint until February 17, 2018, ECF No. 1,

 8   approximately 66 days after the presumed mailing date.

 9          Claimant may rebut the presumed mailing date by making “a reasonable showing to the

10   contrary.” See 20 C.F.R. § 422.210(c). In claimant’s sworn objections to the findings and

11   recommendations, he alleges that he received the letter granting him the extension on December

12   17, 2017—four days after the presumed mailing date. ECF No. 1, at 5. Claimant has

13   demonstrated that he has had problems receiving mail, see ECF No. 32 at 15 (copy of envelope

14   from Social Security Administration marked as “return to sender”), and, therefore, the court is

15   inclined to accept claimant’s assertion that he received the letter four days after the presumed

16   date. However, even if the court were to accept claimant’s assertion that he received the 60-day

17   extension on December 17, 2017, claimant’s civil complaint would still be untimely. Sixty days

18   after December 17, 2017 is February 15, 2018, but claimant filed this action on February 17,

19   2017—two days late. See Bowen v. City of New York, 476 U.S. 467, 479 (1986) (citing Block v.

20   N. Dakota ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 287 (1983) (“[W]hen Congress

21   attaches conditions to legislation waiving the sovereign immunity of the United States, those

22   conditions must be strictly observed, and exceptions thereto are not to be lightly implied.”)).

23          However, we will not dismiss a claimant’s appeal as untimely if the defendants have

24   waived their right to a defense of untimeliness. See Levald, Inc. v. City of Palm Desert, 998 F.2d

25   680, 687 (9th Cir. 1993) (“[A] district court may sua sponte dismiss a complaint as untimely so

26
     1
       Sixty days after December 13, 2017 is February 11, 2018, but because February 11, 2018 is a
27   Sunday, the deadline for filing became Monday, February 12. See Fed. R. Civ. P. 6(a)(1)(C)
     (“[I]f the last day is a Saturday, Sunday, or legal holiday, the period continues to run until the end
28   of the next day that is not a Saturday, Sunday, or legal holiday.”).
                                                        2
 1   long as the defendant has not waived the defense.”). Here, in the time since we issued our

 2   findings and recommendations, the Commissioner has explicitly waived the statute-of-limitations

 3   defense: In her response to plaintiff’s objections, the Commissioner stated that she “withdraws

 4   the argument that plaintiff’s suit was untimely . . . [and] submits that the question of whether the

 5   case should be dismissed on the merits is ripe for the Court to review at this time.” ECF No. 36 at

 6   3. Given this development, the court will vacate our original findings and recommendations. The

 7   court will grant the Commissioner’s request to decide this case on the merits and issue new

 8   findings and recommendations.2

 9             Accordingly,

10             1. The October 26, 2018 findings and recommendations issued by the court, ECF No. 34,

11                 are vacated.

12             2. The court grants the Commissioner’s request to decide this case on the merits.

13
     IT IS SO ORDERED.
14

15
     Dated:       January 4, 2019
16                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28   2
         The parties have fully briefed the merits issue.
                                                            3
